Opinion issued February 27, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00831-CV
                            ———————————
                   TETRA TECHNOLOGIES, INC., Appellant
                                        V.
             ORINOCO NATURAL RESOURCES, LLC,
         THOMAS M. CLARKE, AND ANA M. CLARKE, Appellees


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-44621


                          MEMORANDUM OPINION

      Appellant, Tetra Technologies, Inc., has filed an unopposed motion to dismiss

this appeal. No opinion has issued in this appeal. Accordingly, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2